Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Priority
Acknowledgement is made of the claims to the provisional application 62896425 filed 09/05/2019.	

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/08/2020 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
Circuit breaker of claims 1, 14 and 18
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

The drawings are objected to because
In fig.1 probes 12 and 14 can be indicated to be going towards “electrical branch circuit”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
It is unclear how fig.3 is related to fig.1. Specification paragraph [0048] introduces and gives details of fig.3, without revealing the relationship between fig.1 and fig.3. For purposes of examination, fig.3 is assumed to be an implementation of load control 18 of fig.1.
It is unclear if a de-energizing circuit protection device mentioned in paragraph [0037] is same as apparatus of fig.1? For purposes of examination, de-energizing circuit protection device is assumed to be same as the apparatus of fig.1.

The disclosure is objected to because of the following informalities: 
Specification paragraph [0035], “power supply 28 thru the” should be –power supply 28 through the--. Similar corrections are required in other parts of the specification too.

Specification paragraph [0040], “Determination stop 208” should be –Determination step 208--.
Specification paragraph [0048], “IBGT Q1” should be –IGBT Q1--. Similar correction is required in several other places throughout the specification.
Appropriate correction is required.

Claim Objections
Claim 14 objected to because of the following informalities:  
Claim 14 line 11, “identifying that the circuit breaker” should be –identifying that a circuit breaker--.
Appropriate correction is required.	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, line 4 recites “electrically connecting a load to an energized wire of the electrical branch circuit”. Specification does not mention how load is connected to energized wire. Specification paragraph [0020] mentions IGBT passes or blocks a load.  It is not clear how the IGBT of fig.3 relates to probes 12 and 14 of fig.1. Specification paragraph [0037] mentions “de-energizing circuit protection device has been plugged into an electrical outlet or otherwise connected to an electrical branch circuit”. It is assumed that probes 12 and 14 connect to energized wire. However, the relationship between circuit of fig.3 and the energized wire is unknown. For the purposes of examination load control 18 of fig 1 is interpreted to be the circuit shown in fig.3.
Claims 2-13 are rejected for the same reasons as stated in claim 1.
Regarding claim 11, line 1 recites “connecting a second load”. Specification does not mention a second load and further does not disclose clearing circuit breaker after the connection of second load. Fig.3 indicates two possible loads: RLD and R3. Specification paragraph [0048] mentions R3 or RLD being connected based on IGBT turn on/off. There is no 
Regarding claim 14, it is rejected mutatis mutandis the reasons for claim 1 above.
Claims 15-17 are rejected for the same reasons as stated in claim 14.
Regarding claim 20, line 1 recites “a plurality of different loads”. Specification does not mention a plurality of loads and further does not disclose how different loads are connected after circuit breaker is cleared. Fig.3 indicates two possible loads: RLD and R3. Specification paragraph [0048] mentions R3 or RLD being connected based on IGBT turn on/off. There is no disclosure of any of these resistors are connected as loads after circuit breaker is cleared. For the purposes of examination, it is interpreted that RLD and R3 of fig. 3 comprise plurality of different loads.
Regarding claim 18, it is rejected mutatis mutandis the reasons for claim 1 above.
Claims 19-20 are rejected for the same reasons as stated in claim 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Keleher (US5736861A).
Regarding claim 1, Keleher teaches a method (abstract, circuit breaker tripper) for clearing a circuit breaker (abstract, causing a tripping of the circuit breaker), the method comprising: receiving data (column 3 lines 38-40, Microprocessor 66 measures the impedance of the branch circuit … measuring the change in delivered voltage) associated with an electrical branch circuit (e.g. circuit where TO LINE is attached) (fig.2); identifying that the received data is within a tolerance range (column 4 lines 32-33, after the branch circuit resistances are found to be within acceptable limits); electrically connecting a load (e.g. load comprising push-to-activate switch 30 and/or resistor 60) (fig.2) to an energized wire (e.g. wires connected to probes 12 and 14) (fig.2) of the electrical branch circuit (column 2 lines 17-19, probes 12 and 14 are connected by the electrician across an active circuit to be de-energized), wherein the load is electrically connected (column 4 lines 22-23, relay 18 can be a solid state device capable of handling high currents) based on the received data being within the tolerance range (column 4 lines 32-33, after the branch circuit resistances are found to be within acceptable limits) and the electrical connection is connected (e.g. connection probe 12 to relay 18 to push-to-activate switch 30) (fig.2) based on operation of a power semiconductor device (i.e. relay 18) (fig.2) (column 4 lines 22-23, relay 18 can be a solid state device capable of handling high currents); receiving additional data associated with the electrical branch circuit (column 2 lines 41-42, A 
Regarding claim 2, Keleher teaches the method of claim 1, further comprising: measuring a first voltage (column 3 lines 46-47, open circuit line voltage is measured, i.e., V1) at the energized wire before the load is electrically connected to the energized wire (column 3 lines 46-47, Switches 62 and 64 are opened); measuring a second voltage (column 3 line 50, Voltage V2 is measured) at the energized wire when the load is electrically connected to the energized wire (column 3 lines 48-49, Switch 62 is closed and resistor 60 (R1) is placed across the line); identifying a voltage difference by subtracting the second voltage from the first voltage (column 3 line 55, R2=R1 (V1-V2)/V2) (it is necessarily true that voltage difference is identified); and identifying an impedance (column 3 line 55, R2=R1 (V1-V2)/V2) of the electrical branch circuit after identifying the voltage difference (implicit).
Regarding claim 3, Keleher teaches the method of claim 2, further comprising identifying that the impedance is within the tolerance range (column 3 lines 57-60, The value of R2 is saved and compared by microprocessor 66 to minimum and maximum branch circuit resistances), wherein the load is electrically connected based at least in part on the impedance being within the tolerance range (column 3 lines 59-60, tester circuit 10 can safely and reliably deactivate) (as seen in column 4 lines 22-33, deactivation requires load connection).
Regarding claim 7, Keleher teaches the method of claim 1, further comprising measuring a voltage (column 2 line 43, a voltage line measurement) at the energized wire of the electrical branch circuit (e.g. voltage indicator 50) (fig.2).
Regarding claim 13, Keleher teaches the method of claim 1, further comprising: sending information relating to the received data for display on an external electronic device (column 3 lines 20-22, user interface … to receive indications of a safe or unsafe state of the branch circuit); and receiving a command to initiate the clearing of the circuit breaker from the external electronic device (column 3 lines 20-22, user interface which enables a user to input operating commands).
Regarding claim 18, Keleher teaches an apparatus (abstract, circuit breaker tripper) for clearing a circuit breaker (abstract, causing a tripping of the circuit breaker), the apparatus comprising: a sensor (i.e. voltage indicator 50) (fig.2) configured to sense data associated with an electrical branch circuit (e.g. circuit where TO LINE is attached) (fig.2) (column 2 lines 41-43, shows the user when the circuit is deactivated as well as providing a voltage line measurement); an electrical load (e.g. load comprising push-to-activate switch 30 and/or resistor 60) (fig.2); a semiconductor device (i.e. relay 18) (fig.2) configured to electrically connect the electrical load to an energized wire of the electrical branch circuit (column 4 lines 22-23, relay 18 can be a solid state device capable of handling high currents); and an electronic controller (i.e. microprocessor 66) (fig.2) configured to: receive the sensed data (column 3 lines 38-40, Microprocessor 66 measures the impedance of the branch circuit … measuring the change in delivered voltage); electrically connect the electrical load to the energized wire (column 4 line 31, switch 30 is automatically operated), wherein the load is electrically 
Regarding claim 19, Keleher teaches the apparatus of claim 18, wherein the controller also is further configured to: measure a first voltage (column 3 lines 46-47, open circuit line voltage is measured, i.e., V1) at the energized wire before the load is electrically connected to the energized wire (column 3 lines 46-47, Switches 62 and 64 are opened); measuring a second voltage (column 3 line 50, Voltage V2 is measured) at the energized wire when the load is electrically connected to the energized wire (column 3 lines 48-49, Switch 62 is closed and resistor 60 (R1) is placed across the line); identifying a voltage difference by subtracting the second voltage from the first voltage (column 3 line 55, R2=R1 (V1-V2)/V2) (it is necessarily true that voltage difference is identified); and identifying an impedance (column 3 line 55, R2=R1 (V1-V2)/V2) of the electrical branch circuit after identifying the voltage difference (implicit).
Regarding claim 20, Keleher teaches the apparatus of claim 18, further comprising a plurality of different loads (e.g. load comprising push-to-activate switch 30 and/or resistor 60) (fig.2), wherein the controller controls which of the plurality of different loads are electrically connected to the energized wire when the circuit breaker is cleared (column 4 lines 26-33, Relay 18 can also be designed to switch in resistor 60 for the circuit performance measurement. Further, while push-to-activate switch 30 is shown as independently operable, the circuit may .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Keleher (US5736861A) and further in view of O’Neal (US6815955B1).
Regarding claim 5, Keleher teaches the method of claim 1.
Keleher does not teach, further comprising: measuring a temperature; and electrically disconnecting the load from the energized wire based on the measured temperature at least meeting a threshold level.
O’Neal teaches in a similar field of endeavor of circuit breaker tripping, further comprising: measuring a temperature (e.g. current sensor 74 and associated A/D converter 76) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the temperature measurement criteria in Keleher, as taught by O’Neal, as it provides the advantage of ensuring reliable circuit within the circuit breaker clearing apparatus.
Regarding claim 6, Keleher and O’Neal teach the method of claim 5, further comprising activating a temperature indicator (column 6 lines 4-5, Also, a fault condition indicated through user interface 68) based on the measured temperature at least meeting the threshold level (column 5 line 67 to column 6 line 2, If the current drops faster than this predicted rate, then additional heating due to a poor connection, an arc, hot spot, or other fault may be the cause).
Regarding claim 14, Keleher teaches one or more computer-readable storage media (column 3 lines 20-21, enables a user to input operating commands) (it is necessarily true that a storage medium must be present to receive the operating commands) storing computer-executable instructions (column 3 lines 20-21, enables a user to input operating commands) for performing a computer process (column 3 lines 20-21, enables a user to input operating commands) (it is necessarily true that a computer process is performed) on a computing system (i.e. user interface 68) (fig.2), the computer process comprising: receiving data (column 3 lines 38-40, Microprocessor 66 measures the impedance of the branch circuit … measuring the 
Keleher does not teach tangible non-transitory storage media.
O’Neal teaches in a similar field of endeavor of circuit breaker tripping, a tangible non-transitory storage media (column 1 lines 32-34, implemented in the firmware contained in memory serving the microprocessor).

Regarding claim 15, Keleher and O’Neal teach the one or more tangible non-transitory computer-readable storage media of claim 14, the computer process further comprising: measuring a first voltage (Keleher, column 3 lines 46-47, open circuit line voltage is measured, i.e., V1) at the energized wire before the load is electrically connected to the energized wire (Keleher, column 3 lines 46-47, Switches 62 and 64 are opened); measuring a second voltage (Keleher, column 3 line 50, Voltage V2 is measured) at the energized wire when the load is electrically connected to the energized wire (Keleher, column 3 lines 48-49, Switch 62 is closed and resistor 60 (R1) is placed across the line); identifying a voltage difference by subtracting the second voltage from the first voltage (Keleher, column 3 line 55, R2=R1 (V1-V2)/V2) (it is necessarily true that voltage difference is identified); and identifying an impedance (Keleher, column 3 line 55, R2=R1 (V1-V2)/V2) of the electrical branch circuit after identifying the voltage difference (implicit).
Regarding claim 16, Keleher teaches the one or more tangible non-transitory computer-readable storage media of claim 15, the computer process further comprising identifying that the impedance is within the tolerance range (Keleher, column 3 lines 57-60, The value of R2 is saved and compared by microprocessor 66 to minimum and maximum branch circuit resistances), wherein the load is electrically connected based at least in part on the impedance being within the tolerance range (Keleher, column 3 lines 59-60, tester circuit 10 can safely and .

Claims 4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Keleher (US5736861A) and further in view of Hurwicz (US20060209483A1).
Regarding claim 4, Keleher teaches the method of claim 1.
Keleher does not teach, further comprising electrically disconnecting the load from the energized wire during at least a portion of a cycle of an alternating current voltage source, wherein the electrically connecting and the electrically disconnecting of the load results in a generation of a magnetic field that clears the circuit breaker.
Hurwicz teaches in a similar field of endeavor of portable circuit interrupter, further comprising electrically disconnecting the load from the energized wire during at least a portion of a cycle of an alternating current voltage source (e.g. whether or not the circuit breaker trips … disconnect the load 1240) (fig.12), wherein the electrically connecting and the electrically disconnecting of the load results in a generation of a magnetic field that clears the circuit breaker ([0183], other tripping device is an "instantaneous" magnetic element that responds to the magnetic field produced by current through the MCB. It is basically a solenoid, which unlatches "instantly" once current exceeds pick-up (trip) setting).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electrically disconnecting of the load results in a generation of a magnetic field that clears the circuit breaker in Keleher, as 
Regarding claim 8, Keleher teaches the method of claim 1.
Keleher does not teach, further comprising: performing a number of cycles of electrically disconnecting and connecting the load to the energized wire; identifying that the circuit breaker has not cleared; and performing an action based on the identification that the circuit breaker has not cleared.
Hurwicz teaches in a similar field of endeavor of portable circuit interrupter, further comprising: performing a number of cycles of electrically disconnecting and connecting the load to the energized wire ([0204], the electrical load acts as a fuse that opens); identifying that the circuit breaker has not cleared ([0204], failure of the electronic switch to stop conduction); and performing an action based on the identification that the circuit breaker has not cleared ([0170], indicates the success or failure of the circuit breaker to trip as specified).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the disconnecting and connecting the load to the energized wire in Keleher, as taught by Hurwicz, as it provides the advantage of preventing the circuit breaker clearing apparatus from overheating and melting.
Regarding claim 9, Keleher and Hurwicz teach the method of claim 8, wherein the action includes activating a problem indicator (Hurwicz, [0170], signal (or lack thereof), such as a light or beeper turning off or a voice synthesizer that indicates failure due to the power still being applied, indicates the success or failure of the circuit breaker to trip as specified).
Regarding claim 10, Keleher and Hurwicz teach the method of claim 8, wherein the action includes delaying electrically reconnecting the load to the energized wire until after a first time period has passed (Keleher, column 3 lines 6-7, Once tester 10 is activated, the user must wait the charge time before a next breaker can be tripped) (it is necessarily true that to reconnect load a first time period has to pass).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Keleher (US5736861A), O’Neal (US6815955B1) and further in view of Hurwicz (US20060209483A1).
Regarding claim 17, Keleher and O’Neal teach the one or more tangible non-transitory computer-readable storage media of claim 14.
Keleher and O’Neal do not teach, the computer process further comprising electrically disconnecting the load from the energized wire during at least a portion of a cycle of an alternating current voltage source, wherein the electrically connecting and the electrically disconnecting of the load results in the generation of a magnetic field that clears the circuit breaker.
Hurwicz teaches in a similar field of endeavor of portable circuit interrupter, further comprising electrically disconnecting the load from the energized wire during at least a portion of a cycle of an alternating current voltage source (e.g. whether or not the circuit breaker trips … disconnect the load 1240) (fig.12), wherein the electrically connecting and the electrically disconnecting of the load results in a generation of a magnetic field that clears the circuit breaker ([0183], other tripping device is an "instantaneous" magnetic element that responds to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the electrically disconnecting of the load results in a generation of a magnetic field that clears the circuit breaker in Keleher and O’Neal, as taught by Hurwicz, as it provides the advantage of multiple ways to enable clearing the circuit breaker.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Keleher (US5736861A) and Hurwicz (US20060209483A1), and further in view of Burnett (US20150116881A1).
Regarding claim 12, Keleher and Hurwicz teach the method of claim 8.
Keleher and Hurwicz do not teach, further comprising providing electrical energy collected from a thermoelectric device when the circuit breaker is cleared.
Burnett teaches in a similar field of endeavor of circuit breaker apparatus, further comprising providing electrical energy ([0066], part of a thermoelectric generator to supply power) collected from a thermoelectric device (i.e. Peltier effect thermoelectric devices) (fig.10).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the thermoelectric device when the circuit breaker is cleared in Keleher and Hurwicz, as taught by Burnett, as it provides the advantage of converting wasteful heat energy to usable supply voltage.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Keleher (US5736861A) and Hurwicz (US20060209483A1), and further in view of March (US5710513A).
Regarding claim 11, Keleher and Hurwicz teach the method of clam 10.
Keleher and Hurwicz do not teach, further comprising connecting a second load to the energized wire after the first time period, wherein the circuit breaker is cleared after the connection of the second load.
March teaches in a similar field of endeavor of circuit breaker testing apparatus, further comprising connecting a second load (e.g. a different value of adjustable inductor 14 than the one tried before) (fig.1) to the energized wire after the first time period (implicit that changing the adjustable inductor 14 will take time) (fig.1), wherein the circuit breaker is cleared after the connection of the second load (column 3 lines 57-61, continuously vary the impedance to current flow through the coil 22 in the electrical circuit 12 until the circuit breaker B is tripped).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the second load in Keleher and Hurwicz, as taught by March, as it provides the advantage of optimum solution for tripping a circuit breaker in a simple and cost effective manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Smith (US20130313088A1) teaches an indicator (fig.2), Joao (US20160211101A1) teaches using second load or plurality of loads (abstract) and Naumann (US20170345600A1) teaches magnetic tripping of circuit breaker (abstract).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           03/23/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839